Name: Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves
 Type: Regulation
 Subject Matter: agricultural activity;  food technology;  processed agricultural produce;  agricultural policy
 Date Published: nan

 7 . 8 . 79 Official Journal of the European Communities No L 199/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Articles 10 (3) and 28 thereof, Whereas under Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3 ), as last amended by Regulation (EEC) No 1 273/79 (4 ), the conditions of payment of the aid were specified by Commission Regulation (EEC) No 990/72 of 15 May 1972 on detailed rules for granting aid for skimmed milk processed into compound feedingstuffs and for skimmed-milk powder for use as feed (5 ), as last amended by Regulation (EEC) No 270/78 (6) ; Whereas some amendments need to be made to current provisions ; whereas, in order to increase the effectiveness of the rules designed to ensure that the skimmed milk and skimmed-milk powder reach their intended uses , certain technical requirements concerning the denaturing and use of skimmed-milk powder should , in the light of experience, be made stricter and the inspection measures reinforced whereas, for the sake of clarity, all the provisions should be brought together in a new Regulation ; Whereas it should be ensured that the skimmed milk and skimmed-milk powder for which aid is granted are in fact used as feed ; whereas to that end the condi ­ tions which these products must satisfy should be specified ; whereas, consequently, provision should be made to ensure that aid is granted only for skimmed milk and skimmed-milk powder processed into feedingstuffs in accordance with certain requirements or for skimmed-milk powder used after denaturing ; whereas there should also be appropriate provisions to prevent aid being paid more than once for one and the same product ; Whereas the denaturing method to be employed by users when skimmed-milk powder is denatured must be so determined that denatured skimmed-milk powder can be clearly recognized as1 such ; whereas it is important to ensure , by effective supervision , that this process is properly carried out ; whereas spot checking of denaturing undertakings would be an appropriate means of achieving this end ; Whereas, if skimmed-milk powder or skimmed milk is used in the manufacture of compound feedingstuffs, aid should be granted only if those feedingstuffs conform to certain minimum standards as regards composition customarily observed in the industry and if they have reached the final stage of industrial manu ­ facture ; whereas for the purposes of control it must also be specified that the products should be packaged in such a way as to enable them to be identified ; whereas Member States should have the opportunity of specifying the methods by which the requirements referred to - above are to be satisfied ; Whereas special packing is not necessary for the purposes of controlling the final use of compound feedingstuffs if products specified for the denaturing of skimmed-milk powder have been added to them ; whereas furthermore, that requirement would not be appropriate in cases of transportation by tanker or container as practised by certain users ; whereas that method of transport should therefore be subject to special inspection arrangements and aid should be paid only after inspection has taken place ; 0 OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 169, 18 . 7 . 1968 , p. 4 . (4 ) OJ No L 161 , 29 . 6 . 1979 , p . 14 . (5 ) OJ No L 1 15 , 17 . 5 . 1972, p . 1 . (*) OJ No L 40 , 10 . 2 . 1978 , p . 8 . No L 199 /2 Official Journal of the European Communities 7. 8 . 79 Whereas it is possible to ensure effective supervision of the use of reduced-price skimmed milk and skimmed-milk powder processed into compound feedingstuffs only if the undertakings benefiting from aid offer adequate guarantees ; whereas the existence of these guarantees should be recognized by the approval of the processing undertaking by the compe ­ tent agency of the Member State concerned and provi ­ sion should be made for an accounting system adapted to the particular requirements of the aid arran ­ gements ; Whereas undertakings should be permitted to adapt themselves to the new provisions without losing the benefit of aid and consequently a period of time should be allowed before these provisions are imple ­ mented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, (d) minerals ; (e) sucrose ; ( f) anti-caking agents (maximum 0 2 %) ; (g) other liposoluble technical agents, including anti ­ oxidants, emulsifiers and liquefying agents . 4 . The maximum moisture content of skimmed ­ milk powder, referred to in Article 1 (d) of Regulation (EEC) No 986/68 , shall be 5 % . This maximum moisture content shall apply at the stage and under the conditions laid down in Article 10(1 ). In the case of a mixture within the meaning of para ­ graph 3, the moisture content shall be calculated on the basis of the non-fat content of the mixture . As regards the quantity in respect of which the moisture content exceeds 5 % , the aid shall be reduced by 1 % in respect of each additional 0-2 % of moisture . Article 2 1 . Aid for skimmed-milk powder denatured in accordance with Article 3 shall be granted only for quantities which , in respect of each month, do not exceed the quantity of skimmed-milk powder dena ­ tured by the undertaking in question , as determined by the supervision provided for in Article 3, during the corresponding month of the calendar year 1975 , plus 30 % . 2 . The Member States may take as their reference quantity, in place of the quantity denatured during the corresponding month of the calendar year 1975, a quantity equal to one fifth of the total quantity dena ­ tured during that month , the two months immediately preceding it and the two months immediately following it . Article 3 1 . Skimmed-milk powder shall be denatured by the addition , per 100 kg of skimmed-milk powder, of 2-5 kg of lucerne meal or grass meal , containing not less than 70 % of particles not exceeding 300 microns, uniformly distributed throughout the mixture . 2 . Denaturing shall be supervised on the premises . Each Member State shall appoint an agency to carry out this supervision . 3 . The concern undertaking denaturing shall , in good time beforehand , communicate in writing to the agency referred to in paragraph 2 : (a) its business name and address ; (b) the quantity of skimmed-milk powder to be dena ­ tured ; (c) the place where denaturing will take place ; (d) the excepted duration of the denaturing process . The agency concerned may request additional informa ­ tion . HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to the provisions governing the special aid provided for under Article 2a (4) of Regulation (EEC) No 986/68 : (a) skimmed-milk powder may qualify for aid only after having been either denatured in accordance with Article 3 or used in the manufacture of compound feedingstuffs under the conditions laid down in Article 4 ; (b) skimmed milk used in the manufacture of compound feedingstuffs may qualify for aid only if the compound feedingstuffs meet the conditions laid down in Article 4. 2 . The skimmed milk and skimmed-milk powder, when employed in accordance with paragraph 1 , may qualify for aid only if : (a) they correspond to the definitions set out in Article 1 of Regulation (EEC) No 986/68 , without anything having been added to them ; and (b) they have not qualified and are not likely to qualify for aid or a reduction in prices by virtue of other Community provisions . 3 . Skimmed-milk powder previously incorporated in a mixture may, however, qualify for aid if the mixture is used in the manufacture of compound feedingstuffs within the meaning of Article 4(1 ) and if the mixture , when so used , contains no products other than : (a ) skimmed-milk powder fulfiling the conditions laid down in paragraph 2 and , as the case may be : (b) fatty matter ; (c ) vitamins ; 7. 8 . 79 Official Journal of the European Communities No L 199/3 3 . Member States may specify :  the composition which they consider to be typical of compound feedingstuffs,  the detailed rules for marking the packages as pres ­ cribed in paragraph 2, as well as additional infor ­ mation which may be given on a label . Member States shall inform the Commission of any measures which they take pursuant to the above provi ­ sions . 4 . For the manufacture of compound feedingstuffs, within the meaning of paragraph 1 , skimmed-milk powder incorporated in a mixture may not be used unless : (a) the mixture complies with the requirements laid down in Article 1 (3), and (b) the package containing the mixture bears in clearly legible form :  one or more of the following statements : 'Mixture intended for the manufacture of compound feedingstuffs  Regulation (EEC) No 1725/79', Mischung zur Herstellung von Mischfutter  Verordnung (EWG) Nr 1725/79 ', Article 4 1 . Compound feedingstuffs within the meaning of Article 2(1 ) (d) of Regulation (EEC) No 986/68 shall be products : (a) containing, per 100 kilograms of the finished product :  not less than 60 kilograms and not more than 70 kilograms of skimmed-milk powder, and  not less than five kilograms of non-butter fats and at least two kilograms of starch or puffed starch , or  not less than 2-5 kilograms of non-butter fats and at least two kilograms of starch or puffed starch where 2-5 kilograms of lucerne meal or grass meal containing at least 70 % of particles not exceeding 300 microns are incorporated per 100 kilograms of skimmed-milk powder ; (b) whose composition is typical of animal feeding ­ stuffs ; (c) which can be used directly as feed and which will not be processed or mixed before they reach the farm or breeding or fattening concern where they are used ; (d) whose copper content, expressed in ppm calcu ­ lated on the basis of the final composition of the compound feedingstuff, may not exceed 25 ppm . The maximum quantity of 70 kilograms for the skimmed-milk powder content referred to under (a) may be increased to 80 kilograms by Member States on whose territory compound feedingstuffs with a skimmed-milk powder content in excess of 70 kilo ­ grams qualifying for aid were manufactured during the 1975/76 milk year. 2 . Subject to the provisions of Article 5 and to the provisions of Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feeding ­ stuffs ('), compound feedingstuffs shall , for the purpose of this Regulation , be packed in bags containing not more than 50 kilograms on which shall be printed, in clearly legible characters : (a) a statement that the contents are compound feedingstuffs ; (b) a marking enabling the undertaking benefiting from the aid to be identified . This marking may be in code and in that case shall include the first letter of the name of the country of origin ; (c) the month and year of manufacture ; (d) the skimmed-milk powder content of the finished product . Miscela destinata alla fabbricazione di alimenti composti  regolamento (CEE) n . 1725/79 ', Mengsel dat bestemd is voor de vervaarding van mengvoeder  Verordening (EEG) nr. 1725/79 ', 'MÃ ©lange destinÃ © Ã la fabrication d aliments composÃ ©s  rÃ ¨glement (CEE) n0 1725/79 ', Blanding bestemt til fremstilling af foderblan ­ dinger  forordning (EÃF) nr . 1725/79',  an indication of the skimmed-milk powder content, the mineral salts and added sucrose content, and the fatty matter content, including liposoluble technical agents. Article 5 The provisions of Article 4 (2) shall not apply to : (a) compound feedingstuffs in which 2-5 kilograms of lucerne meal or grass meal are incorporated per 100 kilograms of skimmed-milk powder under the conditions referred to in Article 3 ( 1 ); (b) compound feedingstuffs delivered by tanker or container to a farm or a breeding or fattening concern which uses these compound feedingstuffs under the conditions laid down in Articles 6 and 7 .(') OJ No L 86, 6 . 4 . 1979 , p. 30 . No L 199/4 Official Journal of the European Communities 7. 8 . 79 Article 6 1 . When compound feedingstuffs are delivered by tanker or container the following provisions shall apply : (a) the undertaking receiving the aid shall , on applica ­ tion , be authorized to use this form of transport by the competent agency of the Member State on whose territory it is established ; (b) delivery shall be under administrative supervision . The supervision shall ensure in particular that delivery is made to a farm or to a breeding or fattening concern which uses feedingstuffs . 2 . In this case the aid shall be paid only when the undertaking has supplied the competent agency with supporting documents establishing that delivery was made under the conditions referred to in paragraph 1 (b). Article 7 1 . When delivery by tanker or container as described in Article 5 (b) takes place in a Member State other than the selling Member State, proof of delivery under the conditions set out in Article 6 ( 1 ) (b) shall be furnished by production of the control copy referred to in Article 10 of Regulation (EEC) No 223/77 . 2 . Sections 101 , 103 and 104 of the control copy shall be completed . Section 104 shall be completed by making appropriate deletions and making one of the following endorsements under the second indent :  'Pursuant to Regulation (EEC) No 1725/79  compound feedingstuffs intended for a farm or breeding or fattening concern using compound feedingstuffs)', Article 8 1 . An undertaking producing compound feeding ­ stuffs may receive aid only : (a) if it has been approved for that purpose by the competent agency of the Member State on whose territory the production takes place ; (b) if it keeps the monthly record referred to in para ­ graph 3 and the accounts referred to in paragraph 5 . 2 . Approval shall be granted to undertakings which have suitable technical equipment and administrative and accounting methods which make it possible to satisfy both the provisions laid down in this Regula ­ tion and the additional requirements fixed pursuant to the provisions of Article 4 (3). Approval shall be withdrawn immediately if these guarantees cease to exist ; it may be withdrawn if it is found that the undertaking concerned has not complied with an obligation arising from this Regula ­ tion . 3 . The monthly record of quantities shall include the following particulars : (a) intake of milk and cream from producers ; (b) intake of milk , skimmed milk and cream from dairies ; (c) date of manufacture and quantities of skimmed milk and skimmed-milk powder manufactured ; (d) quantities of other milk products manufactured ; (e) date of receipt and quantities of skimmed milk and skimmed-milk powder received unaltered or in the form of mixtures used in the manufacture of compound feedingstuffs , together with the name and address of the supplier ; ( f) date of manufacture of compound feedingstuffs and quantities manufactured, with particulars of their composition and the percentage by weight of each ingredient ; (g) date of sale of skimmed milk, skimmed-milk powder and compound feedingstuffs and the quan ­ tities sold , together with the name and address of the consignee ; (h) losses, samples, returns and exchanges of skimmed milk , skimmed-milk powder and compound feedingstuffs . 4 . The particulars listed in paragraph 3 shall be supported by delivery vouchers and invoices . 5 . The undertaking referred to in paragraph 1 shall keep accounts, as determined by the competent agency in each Member State, which shall show :  'Application rÃ ¨glement (CEE) n0 1725/79  aliments composÃ ©s pour animaux destinÃ ©s Ã l'exploitation agricole ou exploitation d'Ã ©levage ou d'engraissement utilisatrices',  'Anwendung Verordnung (EWG) Nr 1725/79  fÃ ¼r landwirtschaftlichen Betrieb bzw. Aufzucht oder Mastbetrieb bestimmtes Mischfutter',  'Applicazione regolamento (CEE) n 1725/79  alimenti composti per animali destinati ad azienda agricola oppure ad azienda di allevamento o di ingrasso utilizzatrici ',  'Toepassing Verordening (EEG) nr. 1725/79  voor gebruik in landbouwbedrijven of veefokke ­ rijen of -mesterijen bestemd mengvoeder',  'Anvendelse af forordning (EÃF) nr. 1725/79  foderblandinger til anvendelse i en landbrugsbed ­ rift en opdrÃ ¦tnings- eller en opfedningsvir ­ ksomhed'. 3 . The importing Member State shall check that the consignee complies with the conditions set out in Article 6 ( l)(b). 7. 8 . 79 No L 199/5Official Journal of the European Communities (a) the origin of the raw materials used ; (b) the quantities :  of skimmed-milk powder used , whether as such or incorporated in a mixture ,  of skimmed milk used , whether as such or incorporated in a mixture ; (c) the quantities and composition of the products manufactured and the percentage of their com ­ ponents ; (d) the date on which these products left the under ­ taking and the names and addresses of the buyers . Article 9 1 . The amount of aid shall be that applicable on the day on which the skimmed milk or skimmed ­ milk powder is denatured or on the day on which it is processed into compound feedingstuffs . 2 . Without prejudice to cases where the supporting documents are available for the period in respect of which the aid is requested , the aid shall be paid only if : (a) the applicant shows to the satisfaction of the competent authority that the corresponding quan ­ tity of skimmed milk or skimmed-milk powder has been denatured or processed into compound feedingstuffs during the month for which the aid is applied for ; and (b) the analysis report and inspection report referred to in Article 10(3), issued after the checks made under Article 10(1 ) and (2) (a), (b) and (c), during the month preceding that for which the aid is applied for, indicate that the provisions of this Regulation are being complied with . 3 . Should the reports referred to in paragraph 2 (b) indicate that the applicant has not complied with the provisions of this Regulation during the previous month in question : (a) payment of the aid for the month which is the subject of the aid application shall be suspended pending receipt of the analysis report and inspec ­ tion report issued following the checks made during the month in question ; and (b) any aid unduly paid out for the previous month in question shall be recovered within four weeks . 4 . The amount of aid unduly paid out shall be determined on the assumption that the applicant has failed to comply with the provisions of this Regula ­ tion in respect of all of the skimmed milk or skim ­ med-milk powder used by him during the entire period between the date of the last inspection giving rise to no observations and the date of the inspection indicating that the applicant is again complying with the provisions of this Regulation . However, the agency responsible for inspection shall , if the applicant so requests, carry out a special investi ­ gation , the costs of which shall be borne by the latter . If proof is furnished that the provisions of this Regula ­ tion have been disregarded only in respect of a smaller quantity than that resulting from the applica ­ tion of the previous subparagraph, the amount to be recovered shall be adjusted accordingly. 5 . Should the inspection referred to in Article 10(2)(d ) indicate that the provisions of this Regula ­ tion are not being complied with , any aid unduly paid shall be reimbursed by the applicant . The amount reimbursed shall be entered as a deduc ­ tion from intervention expenditure in the milk and milk products sector and the sums and quantities concerned shall be shown separately in the accounts . 6 . The Member States which make use of the authorization provided for in Article 1 0 (2) ( f) may make payments on account on condition that the party concerned provides security of an equivalent amount . Article 10 In order to ensure compliance with the provisions of this Regulation the Member States shall take the following inspection measures : 1 . A check, as regards the maximum moisture content specified in Article 1 (4), shall be made at the time when the skimmed-milk powder as such is dena ­ tured or when the skimmed-milk powder, whether as such or in the form of a mixture , is used in the manufacture of compound feedingstuffs . However, where the skimmed-milk powder used , whether as such or in the form of a mixture, comes directly from the factory premises in which it is produced, the check referred to in the preceding subparagraph may be made before the skimmed ­ milk powder leaves the said factory premises . In that case : (a) the inspecting agency concerned shall take all necessary action to ensure that the total quan ­ tity of skimmed-milk powder which was checked is denatured or used in compound feedingstuffs , without account being taken , for the payment of the aid , of any change in weight caused by an increase in the moisture content ; (b) the sacks, packaging and containers in which the skimmed-milk powder is put up shall bear the relevant information enabling the skimmed ­ milk powder and the factory premises to be identified , and shall indicate the date of manu ­ facture and the net weight of the skimmed ­ milk powder ; (c ) the records of the checks drawn up by the inspecting agency must : No L 199 /6 Official Journal of the European Communities 7. 8 . 79  at least state and identify the quantity of skimmed-milk powder, the date of its manu ­ facture and its moisture content,  accompany the skimmed-milk powder until it is denatured or incorporated into compound feedingstuffs ,  be annexed to the accounts referred to in Article 8 (5). 2 . As regards the use of skimmed milk and skimmed ­ milk powder, whether as such or in the form of a mixture, in the manufacture of compound feed within the meaning of Article 4(1 ), the control measures , to be determined by the Member State concerned , shall fulfil at least the following condi ­ tions : (a ) they shall provide for supervision of the enter ­ prises concerned with particular regard to :  the composition of the skimmed milk and skimmed-milk powder used as such , with a view to ensuring compliance with the provi ­ sions of Article 1 (2) and (4),  the composition of mixtures utilized, with a view to ensuring compliance with the provi ­ sions of Article 1 (3) and (4),  the composition of the compound feeding ­ stuffs which are manufactured with a view to ensuring compliance with Article 4 . Checks must in particular establish that the following products are not contained in the skimmed-milk powder used, whether as such or in the form of a mixture :  lucerne meal or grass meal ,  crushed cereals ,  starch or puffed starch ,  crushed oilcake,  fishmeal ,  fish oil , undeodorized ; (b) inspection of undertakings shall be on the premises and shall relate in particular to the conditions of manufacture as established by :  an inspection of the basic product used ,  checking of receipt and consignments of goods,  taking samples,  checking the accounts referred to in Article 8 (3) and (5) ; (c ) such inspections shall be frequent and un ­ announced . An inspection shall be made at least once in every 14 days of manufacture . When their frequency is determined , account shall be taken of the quantities of skimmed ­ milk powder used by the undertaking and of the frequency of the scrutiny of its accounts carried out further to the requirement set out in (d) below ; undertakings not permanently using skimmed milk or skimmed-milk powder shall communi ­ cate their programme of manufacture to the inspecting agency of the Member State concerned so that the latter may arrange corres ­ ponding inspections ; (d) the inspections referred to in (c) shall be supple ­ mented by thorough and unannounced scrutiny of commercial documents and of the accounts relating to the records of the basic products referred to in Article 8 (3) and (5). Such scrutiny shall be carried out at least once every 12 months ; (e ) where the scrutiny referred to in (d) is carried out at least once every three months, the frequency of the inspections referred to in (c) may be reduced from at least once in every 14 days to at least once in every 28 days of manu ­ facture ; ( f) the Member States are hereby authorized , until 31 December 1980 , to derogate from the frequency of inspections and scrutinies as speci ­ fied in (c), (d) and (e), on condition that they provide for additional measures of inspection , all the details of which must be notified to the Commission before 1 April 1980 ; (g) the frequency specified in (c) shall not apply where the manufacture of the compound feedingstuffs referred to in Article 4(1 ) is the subject of regular inspections carried out in the manner provided for in (b) ; moreover, in such a case , compliance with the requirement laid down in Article 4(1 ) (d) need not be checked . 3 . The results of the inspections referred to in Article 3 (2) and in paragraph 2 (a), (b) and (c) of this Article shall be recorded by the agency responsible for inspection in the analysis report and inspection report , specimens of which appear in Annexes I and II . s The agency responsible for inspection shall forward :  a copy of the inspection documents, including the reports referred to in the preceding subpara ­ graph , to the department or agency within the meaning of Article 4 of Regulation (EEC) No 729/70 responsible for payment of the aid ,  a further copy of such documents to the party concerned , for the purpose , in particular, of the third indent of paragraph 1 (c ) of this Article . 7. 8 . 79 Official Journal of the European Communities No L 199/7 Article 11 Regulation (EEC) No 990/72 is hereby repealed with effect from 1 January 1980 . Article 12 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1979 . For the Commission Finn GUNDELACH Vice-President No L 199/8 Official Journal of the European Communities 7. 8 . 79 ANNEX I Name of the board, i.e. intervention Indications to identify the firm concerned : agency : Date of inspection : ANALYSIS REPORT Skimmed-milk powder  Articles 1 (2), (3 ), (4) and 10 (') of Commission Regulation (EEC) No 1725/79 of 26 July 1979 0-0 % 0 0 % and 00 0 % Nee.it ivc ( ¢ ) Positive ( ¢*) A. Skimmed-milk powder as such (Article 1 (2 ) and (4)) 1 . Determination : (a) Of moisture content ( 2 ) (b) Of other components whose determination is required by the national authorities 2 . Detection of extraneous substances as provided for by the national authorities : (a) Starch (b) Crushed cereal (c) Grassmeal or lucerne meal (d) Fish oil , undeodorized (e) Fish meal (f) Crushed oilcake (g) Others and especially whey as far as its detection is required by the national authorities B. Skimmed-milk powder incorporated in a mixture ( fat ­ filled powder) (Article 1 (3 )) Additional tests required to those set out in (A) above . 1 . Content : (a) Skimmed-milk powder (as difference on the total % as well as by determination of at least one component) (4 ) (b) Content of fatty matter including liposoluble technical agents (4 ) 2 . Other tests as far as required by the national authorities 00 0 % (5) 00-0 % C. Denatured skimmed-milk powder (Article 3 ( 1 )) Additional tests required to those set out in (A) above . Verification of denaturing by the addition of grass meal or lucerne meal : 1 . Amount of grass/lucerne meal added (6) 2 . Granule size of grass/lucerne meal (tested before incor ­ poration) 00 % 0 0 /o particles not exceeding 300 microns Place and date : Signature of the person responsible : (') The provisions adopted pursuant to Council Directive 70/373/ EEC of 20 July 1970 on the introduction of Community methods of sampling and analysis for the official control of feedingstuffs shall apply (OJ No L 170, 3 . 8 . 1970, p. 2). 2 ) Reference method : FIL 26 : 1964 . 3 ) Put a cross in the appropriate box . 4 ) This content may be ascertained either by a laboratory analysis or by inspection on the premises at the time of the manufacture of the mixture . 5 ) Maximum difference of 0-5 % between two tests . 6) This percentage may be ascertained either by laboratory analysis or by the inspection referred to in Article 3 (2) of this Regulation . 7 . 8 . 79 Official Journal of the European Communities No L 199/9 ANNEX II Name of the board , i.e. intervention Indications to identify the firm concerned : agency : Date of inspection : INSPECTION REPORT Compound feedingstuffs  Articles 4 ( 1 ) (a) and (d) and 10 (2)(') of Commission Regulation (EEC) No 1725/79 of 26 July 1979 A. Results of the laboratory analysis or of the regular inspec ­ tions on the premises, supplemented where appropriate by the results of the frequent and unannounced inspec ­ tions referred to in Article 10 (2) (b ) and (c) Content of : (a) Skimmed-milk powder 00 0 % (2) (b) Starch 00 % (c) Fatty matter 00 % (d) Grass meal or lucerne meal 0-0 % B. Results of the laboratory analysis 1 . Copper content ( 3 ) 00 ppm 2 . Granule size of the grass meal or lucerne meal ( tested before incorporation ) 00 % particles not exceeding 300 microns Date and place : Signature of the person responsible : (') The provisions adopted pursuant to Council Directive 70/373 /EEC of 20 July 1970 on the introduction of Community methods of sampling and analysis for the official control of feedingstuffs shall apply (OJ No L 170 , .5 . 8 . 1970, p. 2). ( 2 ) Maximum difference of 2 % between two tests . (') The reference method is that laid down in Chapter 3 of the Annex to Eighth Commission Directive 78 /633/EEC of 15 June 1978 establishing Community methods of analysis for the official control of feedingstuffs (OJ No L 206, 29 . 7 . 1978, p. 43).